Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al. (US 2020/0130276 A1, hereinafter Ueda) in view of Pyzik et al (US 2017/0246802 A1, hereinafter Pyzik) and Haider et al. (US 2015/0352789 A1, hereinafter Haider..
Regarding Claim 1 and 7-10, Ueda teaches in Figure 3 a forming apparatus as claimed comprising a discharge target device 3, a reducing device 4b that reduces a section of a linear formation material C in which a bundle of continuous fibers has been impregnated with resin P; and a discharge device 4 that moves relative to the discharge target device, that discharges the to the discharge target device the formation material F that has been reduced by the reducing device, and that stacks a plurality of layers formed of the formation material having been solidified.
While Ueda is silent on any particular shaping of filament material, Pyzik in analogous art pertaining to 3D printing teaches in [0070] that filament shaping includes flat shapes and elliptical shapes for the benefit of precisely laying down filament to from stronger structures like that shown in Figure 5, with interlocking shapes and the flat portion being laid on the flat platform.
Therefore, to promote stronger finished objects per Pyzik, it would have been obvious to shape Ueda’s filament into an elliptical or flat shape, and lay down the flattest portion onto the build platform. 
However, while the previous combination is silent on whether the rollers could do the shaping, Haider in analogous art pertaining to 3D printing discloses in [0086] that rollers are a known alternative to nozzles for filament shaping, and thus it would have been obvious to substitute roller shaping for nozzle shaping.

Regarding Claim 2, Ueda includes an impregnating device as claimed that delivers resin P to the linear formation material C.

Regarding Claim 3, Ueda teaches in [0026] that reducing device portion 4b sandwiches the filament (i.e. applies pressure) and further [0038] that a heater can be added to heat the filament portions 4b, thus defining the heater as part of the reducing device.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Pyzik, and Haider as applied to Claim 3 above.
Regarding Claims 4-5, Ueda’s reducing device 4b comprises two opposing rollers that pinch and transport the filament material through the discharge device, the rollers compressing filament material undergoing heating. While Ueda teaches a separate heater, making heaters integral to each roller to create heating rollers would have been obvious to a person having ordinary skill in the art prior to the invention’s filing as making the heating integral would simplify the method of providing heat to the filament as the use of a one piece construction would be merely a matter of obvious engineering choice (per In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
To clarify the combination in support of the rejection being maintained, the Examiner notes the following: Pyzik is teaching the utility of elliptical fiber bundles, but not the manufacturing method claimed. Haider is able to make complex shapes via rollers, so surely Haider is able to suggest that rollers, such as those already present in Ueda’s reducing device 4b, are capable of making an elliptical shape as well, given the utility and thus motivation provided by Pyzik. Perhaps the rejection would be stronger without the complication of Haider as it could be argued it is common sense that Ueda would be able make an elliptical shape if so motivated, but the Examiner maintains the rejection as-is for the above reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743